Citation Nr: 9909139
Decision Date: 03/31/99	Archive Date: 06/24/99

DOCKET NO. 94-46 869A              DATE MAR 31, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for a right eye disability.

2. Entitlement to service connection for a skin rash.

3. Entitlement to an increased rating evaluation for service
connected low back pain with lumbar strain, and pain of pelvis,
left leg, and left hip, currently evaluated as 1 0 percent
disabling.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1987 to February
1992.

This matter comes before the Board of Veterans'Appeals (Board) on
appeal from a May 1994 rating decision of the Montgomery, Alabama,
Regional Office (RO) of the Department of Veterans Affairs (VA),
which denied entitlement to service connection for a right eye
disability and for a skin rash, and which confirmed and continued
a 10 percent rating evaluation for the veteran's service connected
low back disability. The veteran filed a timely notice of
disagreement and perfected a substantive appeal.

In December 1994, the veteran testified at a hearing before a
hearing officer of the RO. Thereafter, by rating action dated in
January 1996, the hearing officer confirmed the prior denial of
skin disease and a right eye disability, and confirmed and
continued the 10 percent rating evaluation for the veteran's
service connected lumbar strain.

FINDINGS OF FACT

No competent medical evidence is of record that would establish
that the veteran currently has a disability of the eye or skin
which is causally related to service or to any incident or event
therein.

2 - 

CONCLUSION OF LAW

The veteran's claims for entitlement to service connection for an
eye disability and a skin disorder are not well grounded. 38
U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that entitlement to service connection
for a particular disability requires evidence of the existence of
a current disability and evidence that the disability resulted from
a disease or injury incurred in or aggravated during service. 38
U.S.C.A. 1110, 1131 (West 1991). Service connection may also be
granted for any disease diagnosed after discharge, when all the
evidence, including that pertinent to service, establishes that the
disease was incurred in service. 38 C.F.R. 3.303(d) (1998).

Additionally, the Board notes that the veteran must submit evidence
that his claim for entitlement to service connection benefits is
well-grounded. 38 U.S.C.A. 5107(a). A well-grounded claim is one
which is plausible; that is meritorious on its own and capable of
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).
Unlike civil actions, the Department of Veterans Affairs (VA)
benefit system requires more than just an allegation. The veteran
must submit supporting evidence that is sufficient to justify a
belief by a fair and impartial individual that the claim is
plausible. Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992);
Grivois v. Brown 56 Vet. App. 136, 139 (1994).

The three elements of a well grounded claim for service connection
benefits are: (1) evidence of a current disability as provided by
a medical diagnosis; (2) evidence of incurrence or aggravation of
a disease or injury in service as provided by either lay or medical
evidence, as the situation dictates; and, (3) a nexus, or link,
between the inservice disease or injury and the current disability
as provided by competent medical evidence. See Caluza v. Brown, 7
Vet. App. 498, 506 (1995); 38 C.F.R. 3.303. This means that there
must be evidence of disease or injury during service, a current
disability, and a link between the two. Further, the evidence must
be

3 - 

competent. That is, the presence of a current disability requires
a medical diagnosis; and, where an opinion is used to link the
current disorder to a cause during service, a competent opinion of
a medical professional is required. See Caluza at 504.

The service medical records show that the veteran reported having
had a rash on his legs while in the Southwest Asia region.
According to the report of the veteran's separation medical
examination dated in June 1991, clinical evaluation of the skin and
eyes was normal; and visual acuity was 20/20. At the December 1994
RO hearing, the veteran testified that he thought his glaucoma was
related to an eye injury in service and that he had had a skin rash
of the scalp one time during service and had it again after
service; and the Board finds the veteran's contentions credible for
the purpose of determining whether his service connection claims
are well-grounded.

After service, VA outpatient treatment records and examination
reports dated in 1993 and 1994 include impressions of folliculitis
of the scalp, error of fraction, chronic open angle glaucoma,
seborrhea dermatitis and chronic cutaneous discoid lupus
erythematous of the scalp. Thus, there is competent evidence
tending to show that the veteran has an eye disability and a skin
disorder.

However, he has submitted no competent evidence tending to show
that any current eye disability or skin disorder is etiologically
related to service or complaints in service. The Board also notes
that refractive error of the eye is not a disease or injury within
the meaning of the applicable legislation providing compensation
benefits. 38 C.F.R. 3.303(d) (1998). Therefore, the Board finds
that the claims for entitlement to service connection for an eye
disability and a skin disorder are not well-grounded.

Where the veteran has not met the burden of submitting evidence
sufficient to .justify a belief by a fair and impartial individual
that a claim for service connection benefits is well-grounded. 38
U.S.C.A. 5107. Further, if the veteran does not submit a well-
grounded claim, the appeal of the claim must fail. 38 U.S.C.A.
5107(a); Murphy, 1 Vet. App. at 81.

- 4 - 

The governing law, 38 U.S.C.A. 5107(a),

[R]eflects a policy that implausible claims should not consume the
limited resources of the VA and force into even greater backlog and
delay those claims which -- as well grounded -- require
adjudication.... Attentiveness to this threshold issue is, by law,
not only for the Board but for the initial adjudicators, for it is
their duty to avoid adjudicating the implausible claims at the
expense of delaying well grounded ones.

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

Additionally, the Board notes that the veteran has not reported
that any competent evidence exists that if obtained would establish
a well-grounded claim for either disability at issue in this case.
Under the circumstances, the VA has no further duty to assist the
veteran in developing well-grounded claims for entitlement to
service connection for an eye disability and a skin disorder. Epps
v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App.
69 (1995).

Finally, the Board notes that the RO's failure to find the claims
for entitlement to service connection for an eye disability and a
skin disorder not well-grounded constitutes harmless error.
Edenfield v. Brown, 8 Vet. App. 384 (1995).

ORDER

The appeal of the claims for entitlement to service connection for
an eye disability and a skin disorder is denied.

5 -

REMAND

In a rating action dated in October 1997, the RO denied service
connection for erythematosus, discoid lupus; and patchy alopecia
claimed as infestation by lice and fleas, right eye injury and
blurred vision, joint pain, chronic fatigue and malaise, mild
restrictive lung disease claimed as shortness of breath, memory
loss and diarrhea as due to an undiagnosed illness as a result of
Persian Gulf War service. The Board notes that the veteran's Report
of Release or Discharge from Active Duty (DD Form 214) shows that
he had service in the Southwest Asia theater of operations during
the Persian Gulf War from August 1990 to April 1991. Notice of the
October 1997 rating decision and the right to appeal said decision
was sent to the veteran in November 1997. In June 1998, the veteran
submitted a letter, in which he related that he strongly disagreed
with the RO's decision and indicated that he wished to appeal all
decisions denying service connection for undiagnosed "GULF WAR
ILLNESSES." Thus, the veteran filed a notice of disagreement with
the October 1997 rating decision.

Prior to the June 1998 notice of disagreement, the RO had issued a
supplemental statement of the case which addressed the issues of
entitlement to service connection for a skin rash and entitlement
to an increased evaluation for the service- connected back
disability, issues for which appeals had been perfected. The RO
also listed as an issue on the supplemental statement of the case
the issue of entitlement to service connection for a right eye
injury and blurred vision as due to an undiagnosed illness;
however, the veteran had not yet filed an appeal with the RO's
decision to deny that benefit. The Board also notes that a
statement of the case has not been issued which addresses the issue
of entitlement to service connection for patchy alopecia claimed as
infestation by lice and fleas, joint pain, chronic fatigue and
malaise, mild restrictive lung disease claimed as shortness of
breath, memory loss and diarrhea as due to an undiagnosed illness
as a result of Persian Gulf War service. Under the circumstances
and in order to ensure due process, the Board finds that the RO
should issue a statement of the case addressing the issue of
entitlement to service connection for erythematosus, discoid lupus;
and patchy alopecia claimed as infestation by lice and fleas, right
eye injury and blurred vision, joint pain, chronic fatigue and
malaise, mild restrictive lung disease claimed

- 6 - 

as shortness of breath, memory loss and diarrhea as due to an
undiagnosed illness as a result of Persian Gulf War service.

The veteran also asserts that he is entitled to an increased rating
evaluation for his service connected low back disability. The Board
finds that the veteran's claim for an increased rating evaluation
for the service connected low back disability is well grounded, in
that he has presented a plausible claim. 38 U.S.C.A. 5107(a) (West
1991); Proscelle v. Derwinski, 2 Vet. App. 629 (1992). Pursuant to
38 U.S.C.A. 5107(a) (West 1991), the Board is obligated to assist
the veteran in the development of his claim.

The veteran underwent a VA examination in May 1997. He reported
that he continued to have back pain and related low back injuries
from 1991 to 1995. The examiner indicated limitation of motion of
the lumbar spine of 90 degrees of forward flexion, 30 degrees of
backward extension, 30 degrees of lateral flexion and 30 degrees of
rotation. The examiner noted that limitation of motion of joints
was due to pain and provided a diagnosis of low back pain syndrome
with radiculopathy (L).

A VA medical record dated in July 1998 reveals that the veteran was
examined pursuant to complaints of multiple joint pain. The veteran
reported that he continues to experience low back pain. Examination
revealed no significant postural deficits or focal apparent muscle
atrophy. Gait was without aid with symmetric step length and no
apparent antalgia. The lumbar spine exhibited no bony malalignment,
atrophy or palpable spasm or tender points. The shoulder and
cervical region exhibited no functional deficits or limits of range
of motion. Objective tests did not reproduce complaint. Manual
muscle test was grossly 4+/5 throughout. The examiner provided an
assessment of diffuse complaint without clear etiology in multiple
joints, reduced level of activity facilitating some muscular
tightness in lower extremities.

The veteran also underwent a VA examination in July 1998. The
report suggested a herniated disk at L5-S1 with some chronic lower
back pain. Physical examination

7 -

revealed that the veteran could move all four extremities, but did
not indicate the specific range of motion in degrees.

The veteran's back disability has been evaluated under Diagnostic
Codes 5295. Diagnostic Code 5295 provides the rating criteria for
a disability described as lumbosacral strain. The veteran's back
disability may also be rated under Diagnostic Code 5292, which
provides for the evaluation of limitation of motion of the lumbar
spine. The Court has held that when a diagnostic code provides for
compensation based upon limitation of motion, that the provisions
of 38 C.F.R. 4.40 and 4.45 (1998) must also be considered, and that
examinations upon which the rating decisions are based must
adequately portray the extent of Functional loss due to pain "on
use or due to flare-ups. " DeLuca v. Brown, 8 Vet. App. 202 (1995).

To ensure that the VA has met its duty to assist the claimant in
developing the facts pertinent to the claim and to ensure full
compliance with due process requirements, the case is REMANDED to
the RO for the following development:

1. The RO should issue a statement of the case addressing the issue
of entitlement to service connection for erythematosus, discoid
lupus, patchy alopecia claimed as infestation by lice and fleas,
right eye injury and blurred vision, joint pain, chronic fatigue
and malaise, mild restrictive lung disease claimed as shortness of
breath, memory loss and diarrhea as due to an undiagnosed illness
as a result of Persian Gulf War service. If the veteran perfects an
appeal of that issue, the case, after any additional development
which is warranted is completed, should be returned to the Board
for appellate review.

2. The RO should also furnish the veteran the appropriate release
of information forms in order to any private and military medical
records pertaining to treatment for low back disability since
December 1992.

8 - 

The RO should also notify the veteran that he may submit additional
evidence and argument in support of his claim. See Quarles v.
Derwinski, 3 Vet. App. 129, 141 (1992).

3. The RO should also attempt to secure copies of all VA medical
records pertaining to the veteran dated from June 1997, the date of
the last such request.

4. The RO should then schedule the veteran for a VA examination for
the purpose of ascertaining the severity of his service-connected
back disability. It is very important that the examiner be afforded
an opportunity to review the veteran's claims file prior to the
examination; and the examination should include all necessary tests
and studies. Also, the veteran's lumbar spine should be examined
for degrees of both active and passive range of motion and any
limitation of function of the parts affected by limitation of
motion of the lumbar spine. The examiner should also be asked to
note the normal range of motion of the lumbar spine. Additionally,
the examiner should be requested to determine whether the
disability in question causes weakened movement, excess
fatigability, or incoordination; and, if feasible, these
determinations should be expressed in terms of the degree of
additional range of motion loss or favorable or unfavorable
ankylosis due to any weakened movement, excess fatigability, or
incoordination. The examiner should also be asked to express an
opinion on whether pain could significantly limit functional
ability during flare- ups or when the affected parts are used
repeatedly over a period of time. This determination should, if
feasible, be portrayed in terms of the degree of additional range

- 9 -                                                             
   
of motion loss or favorable or unfavorable ankylosis due to pain on use or
during flare-ups.

5. Thereafter, the issue regarding the low back disability should be reviewed
by the RO, to include consideration of 38 C.F.R. 4.40 and 4.45 (1998). If the
benefit sought is not granted, the veteran and his representative should be
furnished a supplemental statement of the case and an opportunity to respond.
The case should then be returned to the Board for further review.

The purposes of this REMAND is to obtain additional information, and to
ensure compliance with due process considerations. The Board intimates no
opinion as to the ultimate disposition thereof

This claim must be afforded expeditious treatment by the RO. The law requires
that all claims that are remanded by the Board of Veterans' Appeals or by the
United States Court of Veterans Appeals for additional development or other
appropriate action must be handled in an expeditious manner. See The
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the Ros to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

L. JENNIFER LANE
Acting Member, Board of Veterans' Appeals

- 10 - 

